Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments to claims 1, 3-5, 7-8, 10-15 and 17-23 have been entered.
Claims 2, 9 and 16, are cancelled.
4.	Accordingly, claims 1, 3-8, 10-15 and 17-23, are pending.

Response to Amendments/Remarks
35 U.S.C. § 101
5.	Applicant is of the opinion that claiming technical solutions to technical problems, claims 1, 3-8, 10-15 and 17-23 are not abstract. Even if they were found to be directed to an abstract idea, they would still be patent-eligible because they amount to significantly more than an alleged abstract idea. Examiner respectfully disagrees, as the 
amended claim is still drawn to the abstract idea of a financial transaction, as the amended claim recites: “transmitting... to a token smart contract...”; “receiving... a transfer notification...”; “retrieving... the transaction account identifier...”; “adjusting... a transaction account balance...”; “crediting... a merchant account...”, “finalizing... the transfer transaction”, which is still a fundamental economic practice grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility 
The additional elements of “an issuer system and a blockchain” merely reflects the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
6.	Additionally, Claim 8 recites the additional elements of a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least.
However, this does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, it is using a computer or processor to automate and/or implement the abstract idea of a financial transaction. Claim 8 is not patent eligible.
7.	Therefore, Claims 1, 8 and 15 are not patent eligible under 35 U.S.C. § 101 and
respective dependent claims 3-7, 10-14 and 17-23 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

35 U.S.C. § 112
8.	The amendment to the claims filed on 01/18/2021, did not satisfy the 35 U.S.C. § 112 rejections, and resulted in new rejections as detailed below.

35 U.S.C. § 103
9.	The amendment to the claims filed on 01/18/2021, has resulted in 35 U.S.C. § 103 rejections, as detailed below.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1, 3-7 and 21 are directed to a method, claims 8, 10-14 and 22 are directed to a computer-based system, claims 15, 17-20 and 23 are directed to an article of manufacture. Therefore, these claims fall within the four statutory categories of invention.
12.	The claim(s) are directed to a financial transaction, which is an abstract idea. Specifically, the claims recite “transmitting... to a token smart contract...”; “receiving... a transfer notification...”; “retrieving... the transaction account identifier...”; “adjusting... a transaction account balance...”; “crediting... a merchant account...”, “finalizing... the transfer transaction”, which is fundamental economic practice grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such “a computing device, an issuer system, a processor, a memory, and a blockchain”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
13.	With respect to “the financial transaction” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processor, an issuer system, a blockchain, to perform the steps amounts to no more than using a 
14.	Claim 8 recites the additional elements of a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least. However, this does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, it is using a computer or processor to automate and/or implement the abstract idea of a financial transaction. Claim 8 is not patent eligible.
15.	Dependent claims 3-7, 10-14 and 17-23 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first ¶¶ of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of the first ¶¶ of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶¶, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

18.	Dependent Claims 3-7, 21, 10-14, 22 and 17-20, 23 are also rejected since they depend on claims 1, 8 and 15, respectively.

Lack of Algorithm
19.	Claims 1, 8 and 15 recites “transmitting, by an issuer system, to a token smart contract...”as this refers to an issuer system “a device” transmitting to “a software” a token smart contract, to perform functions that are usually performed by a device. 
The Specification does not provide the algorithm or steps/function/procedure for 


Not in the Specification
20.	Claims 1, 8 and 15 recite “finalizing, by the issuer system, the transfer
transaction with the token smart contract, wherein the issuer system transmits by
transmitting to the token smart contract the user public blockchain address, the 
merchant public blockchain address, and the transaction amount.” According to the
 Applicant specification, (PGPub ¶¶ [0050]) “...Issuer system 150 may pass the user 
Public blockchain address, the merchant public blockchain address, and the
transaction amount to invoke token smart contract 105. For example, issuer system
150 may call token smart contract 105 in response to receiving the transfer 
confirmation from acquiring bank 170 (e.g., in step 427). Token smart contract 105 
may adjust the token balance (e.g., the user token balance) associated with user 
blockchain wallet 115 to reflect the transaction amount paid by the transaction account 
holder.” In this case, the issuer system is transmitting to the token smart contract a 
request to finalize the transfer transaction, and not finalizing by the issuer system. 
Therefore, the specification does not have support for this limitation.
	Claims 1, 8 and 15 recite “transmitting, by an issuer system, to a token smart 
contract a user public key associated with a transaction account identifier in
 response… and the token smart contract generates a token and stores the token in a
first block in the blockchain network“ However, according to the Applicant Specification
a blockchain public key and the token amount, and not a 
user public key. The specification does not support this limitation. For example, the
specification PGPub (¶¶ [0045]) discloses “...Issuer system 150 may invoke token 
smart contract 105 by passing the blockchain public key and the token amount. In
response to being invoked, token smart contract 105 may generate a token comprising 
the blockchain public key and the token amount, and may write the token to the 
blockchain.” Emphasis added. Therefore, the specification does not support this 
limitation.
	Claim 1, 8 and 15 for reciting “...the transfer transaction is stored in a second 
block of the blockchain network”
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
21.	Dependent Claims 3-7, 21, 10-14, 22 and 17-20, 23 are also rejected since they depend on claims 1, 8 and 15, respectively..
	
New Matter
22.	Claims 3, 5 recite, “wherein finalizing the transfer transaction further 
comprises transmitting, by the issuer system, an instruction to the token smart 
contract...” and Claim 10 “wherein finalizing the transfer transaction further causes the
computer-based system to transmit perform operations comprising transmitting an

PGPub ¶¶ [0049]) “... issuer system 150 credits merchant account in acquiring bank
170 (step 425). Issuer system 150 may credit the merchant account corresponding to
the merchant public blockchain address based on the transaction amount. Acquiring
bank 170 transmits a transfer confirmation to issuer system 150 (step 427). The
transfer confirmation may comprise data indicating whether the credit was successful.”
 Which is not the same as finalizing, by the issuer system, an instruction to the token
smart contract. Therefore, this limitation is new matter as the specification does not 
provide support for the limitation.

Claim Rejections - 35 USC § 112
23.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second ¶¶:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

24.	Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second ¶¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Unclear Scope
25.	The following claims contain limitations which define an unclear scope. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
Claims 1, 8 and 15 recite “...and the token smart contract generates a token and stores the token in a first block in the blockchain network“ this limitation is outside the scope of the system as the token smart contract is not part of the declared issuer system.
Claims 1, 8 and 15 recite “...wherein the transfer notification is associated with a transfer transaction initiated by a client device for a purchase, and the transfer transaction is stored in a second block of the blockchain network.” This scope is unclear as does the infringement occurs when the issuer system receives the transfer notification or occurs when the issuer system receives and the client device initiate a purchase.
Claims 1, 8 and 15 recite “...wherein the token smart contract is hosted on a blockchain network” this limitation is outside the scope of the system as the blockchain network is not part of the declared issuer system.
Claims 1, 8 and 15 recite “...in response to receiving a token generation request from an account portal system” However, there is a missing step of receiving a token 
26.	Dependent Claims 3-7, 21, 10-14, 22 and 17-20, 23 are also rejected since they depend on claims 1, 8 and 15, respectively.

Claim Rejections - 35 USC § 103


27.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Steven Charles Davis, (US 20160342989 A1) in view of Tran et al., (US 20170232300 A1) and further in view of Cusden et al., (US 20170344988 A1).
29.	With respect to claim 1, 8 and 15, Davis teaches a method for processing a transaction comprising a computer device comprising:

	a memory (Fig. 2 item 216, Fig. 3, ¶¶ 0138-0139), and
machine-readable instructions stored in the memory which is configured to communicate with the processor, wherein the machine-readable instructions, when executed by the processor, cause the computing device to perform operations (Fig. 2, 3 ¶¶ 0138-0139) comprising:
receiving, by the issuer system, ...a transfer notification comprising a user public blockchain address associated with the user public key, a merchant public blockchain address, and a transaction amount associated with the token, wherein the transfer notification is associated with a transfer transaction initiated by a client device for a purchase, and the transfer transaction is stored in a second block of the blockchain network ( ¶¶ [0029], [0058]-[0060], [0068]-[0070], [0082] and [0090]-[0091]).
With respect to the limitation “...the transfer transaction is stored in a second block of the blockchain network” the specification does not have support for this limitation and therefore does not satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). Therefore, the limitation have no patentable weight.
retrieving, by the issuer system in electronic communication with an issuer repository, the transaction account identifier and a merchant identifier based on the user public blockchain address and the merchant public blockchain address (¶¶ [0069]-[0070] and [0082]).

 crediting, by the issuer system in electronic communication with an acquiring bank, a merchant account based on the transaction amount (¶¶ [0027], [0058]-[0060], [0067]-[0068]), and
finalizing, by the issuer system, the transfer transaction with the ..., wherein the issuer system transmits to the ...the user public blockchain address, the merchant public blockchain address, and the transaction amount (¶¶ [0027], [0058]-[0060], [0067]-[0068]).
Davis, did not explicitly disclose a method for processing a transaction comprising:
transmitting, by an issuer system, to a token smart contract a user public key associated with a transaction account identifier in response to receiving a token generation request from an account portal system, wherein the token smart contract is hosted on a blockchain network, and the token smart contract generates a token and stores the token in a first block in the blockchain network.
 “receiving, by the issuer system, from the token smart contract…”
However Tran et al. disclose a method for processing a transaction comprising:
“receiving, by an issuer system in electronic communication with a token smart contract…” (Fig. 13A-13I, ¶¶s [0012] and [0122]-[0132], [0138]-[0161]).

The combination of Davis and Tran, did not explicitly disclose a method for processing a transaction comprising:
transmitting, by an issuer system, to a token smart contract a user public key associated with a transaction account identifier in response to receiving a token generation request from an account portal system, wherein the token smart contract is hosted on a blockchain network, and the token smart contract generates a token and stores the token in a first block in the blockchain network.
However, Cusden et al., disclose a method for processing a transaction comprising:
transmitting, by an issuer system, to a token smart contract a user public key associated with a transaction account identifier in response to receiving a token generation request from an account portal system, wherein the token smart contract is hosted on a blockchain network, and the token smart contract generates a token and stores the token in a first block in the blockchain network (Fig. 1, ¶¶ [0020]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Cusden in the device of the combination of Davis and Tran, the motivation being to overcome the limitations, such as having the smart contract which, via its computer protocols, are 


30.	With respect to claim 3, 10 and 17, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Tran et al., disclose a method for processing a transaction comprising:
wherein finalizing the transfer transaction further comprises transmitting, by the issuer system, an instruction to the token smart contract to adjust a user token balance associated with a user blockchain wallet based at least in part on the user public blockchain address and the transaction amount. (Fig. 13A, ¶¶ [0033]-[0034], [0048], [0118]-[0124], [0132]-[0135] and [0197]-[0202]).
	
31.	With respect to claim 4, 11 and 18, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Davis disclose a method for processing a transaction further comprising: wherein the token generation request comprises a token amount and the user public key which is associated with the user public blockchain address (Fig. 7, 8, ¶¶ [0054]-[0055], [0068]-[0070] and [0082]).
	
32.	With respect to claim 5, 12 and 19, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 

wherein finalizing the transfer transaction further comprises transmitting, by the issuer system, an instruction to the token smart contract to adjust a merchant token balance associated with a merchant blockchain wallet based at least in part on the merchant public blockchain address and the transaction amount (Fig. 7, 8, 9, 10, 11, 12, ¶¶s [0054]-[0055], [0068]-[0070] and [0082]).

33.	With respect to claim 6, 13 and 20, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Davis disclose a method for processing a transaction further comprising: registering, via the issuer system, the merchant public blockchain address in association with the merchant identifier at an issuer repository (Fig. 7, 8, 9, 10, 11, 12, ¶¶s [0054]-[0055], [0066]-[0070] [0082] and [0121]-[0122]).

34.	With respect to claim 7 and 14, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
Furthermore Tran et al., disclose a method for processing a transaction comprising: wherein the token smart contract comprises an Ethereum Request for Comments 20 (ERC-20) compliant token (Fig. 13E, ¶¶ [0146] - compliance with a smart contract, [0147] - such as Ethereum (ETH), Bitcoin, Litecoin and PPCoin).

claim 21, 22 and 23, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
Furthermore Davis disclose a method for processing a transaction further comprising, wherein finalizing the transfer transaction is further based at least in part on receiving a transfer confirmation from the acquiring bank (Fig. 5 item 514, ¶¶ [0082]-[0083]).
 	



Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

37.	The prior art made of record and not relied upon:
1)	(US 20160342989 A1) – Davis et al., Method and System for processing Blockchain-based transactions on existing payment networks 
2)	(US 20170232300 A1) – Tran Bao, Smart Device.
3)	(US 20190182253 A1) - Mori et al., System for Data Set Translation of Accounts.

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO 
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685